Citation Nr: 9921445	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-53 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's parents


INTRODUCTION

The appellant had various periods of active and inactive duty in 
the United States Coast Guard Reserves in 1989, 1990, and 1991. 
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit. Michigan.  

In January 1997, the Board remanded the veteran's claim to the RO 
for additional development.  The case has been returned to the 
Board and is ready for further review.  


REMAND

The veteran's representative has requested that the Board remand 
this claim to the RO after arguing that the RO did not fully 
comply with the Board's instructions in its January 1997 remand.  
The Board has reviewed the record and finds that additional 
action is necessary prior to further appellate action.  In 
Stegall v. West, 11 Vet. App. 268 (1998), The United States Court 
of Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court") held that "a remand by this Court or the Board [of 
Veteran's Appeals (Board)] confers on the veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders." Id, at 271. In addition, the Court determined 
that where "the remand orders of the Board or this Court are not 
complied with, the Board itself errs in failing to insure 
compliance." Id.  

In the present case, the Board issued a remand in January 1997, 
in which it instructed the RO to request that the appellant 
provide additional information, and the RO was further instructed 
to send a copy of this request to the appellant's parents to 
ensure that the appellant fully understood the request.  It does 
not appear that the RO complied with this directive.  

In addition, the RO was instructed to separately and individually 
note all periods of active duty for training, active duty and 
inactive duty for training.  A review of the record reveals that 
the information was not provided as specifically requested by the 
Board.


This case is REMANDED to the RO for the following actions:


1.  The RO should verify the specific dates 
of the appellant's Coast Guard service, as 
well as the type of service during each 
period, i.e. whether it was active duty, 
active duty for training or inactive duty 
for training.  All periods of active duty 
for training or inactive duty for training 
should be separately and individually 
listed.  

2.  The appellant should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated her for 
multiple sclerosis symptoms.   When the 
requested information and any necessary 
authorization have been obtained, the RO 
should attempt to obtain copies of all 
indicated records which have not previously 
been obtained.  Since the appellant has 
complained of memory loss, to ensure that 
the appellant fully understands this 
request, a copy should also be mailed to 
her parents.  

3.  Then, the RO should undertake any other 
indicated development, and readjudicate the 
issue on appeal.

If the benefit sought on appeal is not granted to the 
satisfaction of the appellant, a Supplemental Statement of the 
Case should be issued the appellant should be given a reasonable 
period of time within which to respond thereto.  The case should 
thereafter be returned to the Board for further review, as 
appropriate.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










